Citation Nr: 0023981	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella, status post medial meniscectomy with 
degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from December 1970 to 
August 1991

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The RO, in pertinent part, denied entitlement to service 
connection for bilateral carpal tunnel syndrome, and an 
increased evaluation for the service-connected disability of 
the left knee.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1996, a transcript of which has been 
associated with the claims file.

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In April 2000 the RO granted entitlement to service 
connection for right and left carpal tunnel syndrome each 
with assignment of a 10 percent evaluation effective August 
22, 1994, the date of claim.  A notice of disagreement with 
the above determination has not been filed, and the foregoing 
claim is not otherwise considered part of the current appeal.  

In April 2000 the RO also affirmed the 10 percent evaluation 
for the disability of the left knee.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's left knee disability more closely approximates 
disability compatible with not more than dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
chondromalacia patella, status post medial meniscectomy with 
DJD of the left knee have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic code 5258 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
1980 the veteran sustained a tear of the medial meniscus of 
the left knee.  In 1990 he was diagnosed with arthritis of 
the left knee.  Slight crepitus of the left knee was 
diagnosed when he was examined for retirement from service in 
November 1990.

A November 1991 VA general medical examination of the 
musculoskeletal system concluded in a diagnosis of probable 
DJD, status post arthroscopic surgery of the left knee.  A 
radiographic study disclosed DJD of the left knee with 
narrowed medial knee joint space.  It was recorded that the 
presence of medial meniscus disease could not be excluded.

A December 1991 VA medical examination concluded in a finding 
of chondromalacia or degenerative changes with status post 
medial meniscectomy of the left knee.  X-rays revealed 
prominent narrowing of the patellofemoral compartment 
compatible with chondromalacia patella.

In June 1992 the RO, in pertinent part, granted entitlement 
to service connection for left knee chondromalacia patella, 
medial meniscectomy with assignment of a 10 percent 
evaluation.

An August 1993 VA medical examination concluded in pertinent 
diagnoses of mild patellofemoral arthritis of the left knee 
and mild degenerative arthritis of the left medial 
compartment.

The veteran submitted a claim of entitlement to an increased 
evaluation for his service-connected disability of the left 
knee on August 22, 1994.

Associated with the claims file are VA outpatient treatment 
reports dated during the 1990's including references to left 
knee symptomatology for the most part manifested by pain.

VA conducted a special orthopedic examination of the veteran 
in November 1994.  The veteran reported  having sustained an 
injury to the left knee while playing football in 1976.  He 
continued with ongoing symptomatology to 1980 when he had an 
open medial meniscectomy.  This surgery did not help him 
significantly.  He had little to no improvement.  He 
complained of knee pain which had been progressively 
worsening.  Occasionally he had pain at night.  It was more 
significant in his left as opposed to his right knee.  He had 
no limitation with ambulation; however, he had difficulty 
with running.  Naprosyn was said to help him significantly.

On examination there was no swelling or deformity of the left 
knee.  The veteran ambulated without a limp.  On visual 
inspection there was a 4 centimeter well-healed medial 
patellar incision on the left knee.  The left knee was tender 
to palpation over the medial joint line.  The patella was 
nontender to palpation and there was no pain over the lateral 
joint line.  The left knee had a positive anterior drawer, 
Lachman's and pivot test.  There was no instability to varus 
or valgus stress at full extension and 30 degrees of flexion.  
McMurray's testing caused medical joint line tenderness.  
Extension was recorded as full and flexion was recorded as 
120 degrees.  Neurological examination disclosed motor 
function revealed quadriceps and hamstrings function was 5/5 
and symmetrical.  The diagnosis was status post medial 
meniscectomy, possible anterior cruciate ligament deficient 
knee.

The veteran presented oral testimony before a Hearing Officer 
at the RO in August 1996.  He testified that over the last 
several years his left knee tended to give way.  He had been 
experiencing weakness.  He had fallen three or four times 
since his surgery in 1980.  Swelling was said to occur twice 
per week due to prolonged standing or walking.  He testified 
that he stood on his job for long periods of time.  He knee 
was said to feel unstable on the job.  He reported wearing an 
elastic support on his knee at work.  Walking and standing 
were said to bother his knee.  His left knee was said to hurt 
him even before he started his work shift.

VA conducted a special orthopedic examination of the veteran 
in September 1996.  He complained of pain and buckling 
sensation, clicking and popping in his knee.  On examination 
there was no instability noted on the Lachman's, anterior or 
posterior drawer test.  There was 2+ opening of the knee with 
valgus stress and no instability with varus stress.  He had 
significant pain with patellar grind test.  There was no 
swelling of the knee.  The examiner recorded that x-rays 
showed some very mild degenerative joint changes with good 
maintenance of the joint space.  The examination diagnosis 
was mild degenerative changes of the left knee with some 
collateral mild instability.

VA conducted a special orthopedic examination of the veteran 
in December 1997.  He reported he was currently employed for 
the U.S. Post Office, a job he had held for the past four and 
one half years.  He had been off work due to sick leave for 
his knee problems.  His work area was confined and did not 
require significant ambulation.  He complained of infrequent 
increased swelling and giving out.  His pain was constant and 
located over the medial aspect of the knee.  There were no 
aggravating or improving type symptoms or activities that 
worsened or improved the symptoms.

On general examination the veteran had a very odd affect and 
faltered into the clinic with an obvious limp.  It was 
difficult to determine the source of the limp on observation.  
He had a full range of motion from zero degrees of extension 
to 120 degrees of flexion.  There was no ligamentous laxity, 
negative Lachmann, and negative drawers.  There was medial 
joint line tenderness.  

The veteran had no crepitus on range of motion.  Motor and 
sensory examinations were both normal.  X-rays were noted to 
show early medial compartment disease, mild joint space 
narrowing with minimal osteophyte off the superior pole of 
the patella.  The diagnosis was early degenerative joint 
disease of the left knee.

The examiner added that the veteran's range of motion was not 
affected and he did not appear to have pain with significant 
range of motion.  There was no atrophy or change that would 
indicate the veteran had significant pain that was causing 
significant impairment.  This did not appear to interfere 
with his work activities or employment.  This did not appear 
to give him functional loss.

VA conducted a special orthopedic examination of the veteran 
in September 1998.  He reported having worked for the U.S. 
Post Office for the last four to four and one half years.  He 
had been missing days from work secondary to his knees.  He 
had a very confined work area which did not require a 
significant amount of ambulation.  He reported pain with 
prolonged sitting and giving-out type symptoms with swelling.  
He had pain with stair climbing and navigation.  He had 
significant cold weather pain and stiffness, and no 
significant morning stiffness.  He pointed at what appeared 
to be medial joint line tenderness.

On examination the veteran had medial joint line tenderness.  
Otherwise he had a normal examination except for the crepitus 
and a varus deformity of the knee.  Range of motion of the 
knee was zero to 120 degrees with tenderness.  He had an 
antalgic shuffling gait.  He was neurovascularly intact 
distally.  X-rays were said to be unchanged and to reveal 
severe medical capsular degenerative changes with severe pull 
of the left patellar degenerative changes.  The examination 
diagnosis was DJD of the knee.

The examiner recorded that the veteran's functional 
limitation was in the form of pain.  He worked at a job that 
required sitting.  He had significant stiffness on arising 
from a sitting position and pain which was worse with 
prolonged ambulation which was not required of his job.  
The veteran had weakness and fatigability secondary to pain, 
and incoordination secondary to pain.  Incoordination was 
secondary to determine as he was ambulatory and did not 
appear to have frequent falls.  Therefore, his pain was on 
usage, and stiffness was on disuse.  His range of motion was 
within normal standard error of zero to 130 degrees.

The examiner noted that all of the above was consistent with 
DJD, i.e., osteoarthropathy.  The examiner noted that the 
veteran was employable as long as he maintained a desk job.  
It was recorded that his condition would require a total knee 
replacement in the future.  The examiner noted that the 
veteran appeared to be more symptomatic on current 
examination than on previous examination.  He knee did not 
appear to have affected his employability with the U.S. Post 
Office.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule); 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the rating schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful motion, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing  and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995);  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected. "to be 
combined, not added"; and 

(3) where there is limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court held that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for his 
left knee disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertion concerning the severity of 
his service-connected disability of the left knee (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the previous 
and most recent remand of the case to the RO for further 
development and adjudicative actions, all relevant facts have 
been developed to their full extent, and that VA has met its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991);  
White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard the Board notes that the veteran was given 
another opportunity to present or identify additional 
evidence.  Additional evidence was associated with the claims 
file.  He was given another opportunity to present additional 
argument  to supplement his oral testimony and written 
statements already of record.  Additional medical evidence 
was obtained, particularly comprehensive VA examinations.  
The Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is relevant to 
the veteran's claim.

The RO has assigned a 10 percent evaluation for the veteran's 
left knee disability rated as chondromalacia patella, status 
post medial meniscectomy with DJD under diagnostic code 5259 
of the VA Schedule for Rating Disabilities.  


The 10 percent evaluation is the only rating under this code 
and contemplates symptomatic removal of semilunar cartilage.  
This diagnostic code is of course appropriate as the 
evaluation takes into consideration the veteran's in-service 
surgery and is predicated on symptomatology resulting from 
degenerative arthritic changes.

However, the Board is of the opinion that diagnostic code 
5258 would more properly compensate the veteran for his left 
knee disability.  In this regard, diagnostic code 5258 
provides for a 20 percent evaluation for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  

The evidentiary record clearly shows that while the veteran 
has denied locking per se, he has complained of virtual 
routine swelling and pain.  VA examinations and outpatient 
treatment reports show he has been found to complain of 
chronic swelling on prolonged sitting required during the 
course of his job with the U.S. Postal Service.  

The Board is of the opinion that the clinical evidentiary 
record to include the veteran's history, and symptomatology 
which a VA examiner has most recently reiterated is a 
manifestation of degenerative arthritis more closely 
approximates the diagnostic criteria contemplated under 
diagnostic code 5258, thereby warranting a grant of an 
increased evaluation of 20 percent, the only disability 
evaluation under this code.

Applying other diagnostic criteria in considering the maximum 
evaluation assignable for the veteran's left knee disability, 
the Board notes that a 30 percent evaluation may be assigned 
for severe recurrent subluxation or lateral instability of a 
knee under diagnostic code 5257.  However, the medical 
evidentiary record is negative for severe disablement in this 
regard.

A 30 percent evaluation may be assigned for limitation of leg 
flexion to 15 degrees under diagnostic code 5260.  However, 
the veteran has demonstrated 120 degrees of flexion on 
examinations.  A 30 percent evaluation may be assigned for 
limitation of extension of a knee to 20 degrees under 
diagnostic code 5261.  However, the veteran has demonstrated 
full extension of zero degrees on VA examinations.

Under diagnostic code 5262, a 30 percent evaluation may be 
assigned for malunion of a tibia and fibula with marked knee 
or ankle disability.  The evidentiary record is silent for 
impairment of the left fibula and tibia.

As the Board noted earlier, the previous 10 percent 
evaluation under diagnostic code 5259 was predicated on the 
residuals of the veteran's in-service surgery with resultant 
arthritis based on painful limited motion.  As the Board 
noted earlier, the current 20 percent evaluation under 
diagnostic code 5258 is predicated analogously on disablement 
related to degenerative arthritis.  In any event, the 
criteria under diagnostic code 5003 relative to degenerative 
arthritis provide for a maximum evaluation of 20 percent, and 
the veteran has already been granted a 20 percent evaluation.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997), and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The Board notes that the 
veteran is currently rated under diagnostic code 5258 which 
includes locking as a requisite criterion.  The locking per 
se is obviously a limitation on the motion of the knee.  
Also, diagnostic codes 5260 and 5261 relating to flexion and 
extension may be applied in considering an increased 
evaluation.  In any event, the veteran is already in receipt 
of the maximum and only evaluation for his left knee 
disability under diagnostic code 5258.  It has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In a precedent opinion, the VA General Counsel held that 
where the medical evidence shows the veteran has arthritis of 
the knee and where the diagnostic code applicable to his 
disability is not based on limitation of motion, a separate 
rating for limitation of motion may be assigned if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97.  Specifically, the General Counsel stated 
that "[w]hen a knee disorder is already rated under DC 5257, 
the veteran must also have limitation of motion under DC 5260 
or 5261 in order to obtain a separate rating for arthritis.  

If the veteran does not meet the criteria for a zero percent 
rating under either of these codes, there is no additional 
disability for which a rating may be assigned." Id. at 3.  

Even if the Board were to construe diagnostic code 5258 as 
not based upon limitation of motion or to rate the veteran 
analogously under diagnostic code 5257, the veteran does not 
meet the criteria for a zero percent evaluation under either 
diagnostic code 5260 (flexion limited to 60 degrees) or 5261 
(extension limited to 5 degrees).  Moreover, the current 20 
percent evaluation contemplates the degenerative arthritic 
changes present in the left knee.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).

The VA examination of record which addresses residual 
scarring from the in-service surgery describes such scarring 
as well-healed.  There is no other indication in the evidence 
that the veteran's scar is tender, painful, poorly nourished 
or repeatedly ulcerated, or results in limited function of 
the knee.  As such, a separate compensable disability 
evaluation for the veteran's scar is not warranted.


Other Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran the criteria for assignment of an 
extraschedular evaluation, but did not grant an increased 
evaluation for his left knee disability on that basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran's left knee disability has not required frequent 
inpatient care, and has not markedly interfered with his 
sedentary employment with the U.S. Postal Service.  

The current schedular criteria, for which the veteran is 
evaluated as 20 percent disabled for his left knee 
disability, adequately compensate him for the current nature 
and extent of its severity.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an increased evaluation of 20 percent for 
chondromalacia patella, status post medial meniscectomy with 
DJD of the left knee is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

